Citation Nr: 0826900	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-25 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to November 
1945.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  This case was remanded by the Board in 
July 2007 for additional development.


FINDINGS OF FACT

1.  A March 1948 rating decision denied the veteran's claim 
of entitlement to service connection for a left inguinal 
herniorrhaphy.

2.  Evidence associated with the claims file since the March 
1948 rating decision is not material and does not raise a 
reasonable possibility of substantiating the issue of 
entitlement to service connection for a left inguinal 
herniorrhaphy.


CONCLUSION OF LAW

The evidence received since the March 1948 rating decision is 
not new and material, and therefore, the claim of entitlement 
to service connection for a left inguinal herniorrhaphy is 
not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in January 2006 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in August 
2007, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, VA has 
a duty, in order to assist the veteran, to obtain records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
veteran's service medical records, VA medical treatment 
records, and indicated private medical records have been 
associated with the claims file.  The veteran was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified what evidence had been 
received.

The Board notes that the veteran was treated for a recurrent 
inguinal herniorrhaphy in 1957, and the corresponding medical 
records have not been associated with the claims file.  
However, the evidence of record shows that VA properly 
attempted to locate these records from multiple sources.  An 
August 2007 letter from the Incomplete Records Processing 
Unit stated that the missing medical records could not be 
located.  A September 2007 letter from a private hospital 
stated that the veteran's medical records were not available 
as they had been destroyed.  While the evidence of record 
does not show that the veteran was properly informed that VA 
could not locate the relevant medical records after the 
August 2007 letter, he was properly informed that VA was 
attempting to obtain the records in an August 2007 letter 
sent prior to that time.  In addition, the September 2007 
letter from a private hospital was submitted by the veteran 
himself.  This shows that the veteran had actual knowledge 
that the medical records were missing and that VA could not 
obtain them.  Accordingly, VA's duty to assist the veteran 
has been satisfied with regard to the evidence that has not 
been obtained.

The Board also notes that although the veteran was not 
examined for the purpose of addressing his claim to reopen 
the issues of entitlement to service connection for a rectal 
disorder, VA is not required to provide such an examination 
for a claim to reopen a finally decided decision.  See 38 
C.F.R. § 3.159(c).  Thus, VA's duty to assist has been 
fulfilled.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

An unappealed rating decision in March 1948 denied the 
veteran's claim of entitlement to service connection for a 
left inguinal herniorrhaphy on the basis that the disorder 
was not incurred in or aggravated by military service.  The 
relevant evidence of record at the time of the March 1948 
rating decision consisted of the veteran's service medical 
records and VA medical treatment and examination records 
dated from November 1946 to March 1947.
 
The veteran did not file a notice of disagreement after the 
March 1948 rating decision.  Therefore, the March 1948 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In December 2005, a claim to reopen the issue of entitlement 
to service connection for a left inguinal herniorrhaphy was 
received.  The relevant evidence of record received since the 
March 1948 rating decision includes an October 1960 VA 
hospital discharge report, statements from the veteran dated 
in March 2006 and September 2007, a transcript of a February 
2007 hearing before the Board, an August 2007 letter from the 
Incomplete Records Processing Unit, and a September 2007 
letter from a private hospital.  All of the evidence received 
since the March 1948 rating decision is "new" in that it 
was not of record at the time of the March 1948 decision.  
However, none of the evidence is material as it does not show 
that the veteran's left inguinal herniorrhaphy was incurred 
in or aggravated by military service.  The October 1960 VA 
hospital discharge report is the only new medical evidence of 
record that even mentions a hernia in any context.  That 
report simply stated that the veteran had a recurrent 
inguinal herniorrhaphy in 1957 and did not include any 
etiological information of any kind.

The veteran has not submitted any other evidence regarding 
the etiology of his left inguinal herniorrhaphy other than 
his own statements.  In this regard, the Board notes that the 
veteran's statements alone are not sufficient to prove that 
his left inguinal herniorrhaphy was incurred in or aggravated 
by military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that his 
left inguinal herniorrhaphy was incurred in or aggravated by 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
As such, there is no new medical evidence which related to 
the etiology of the veteran's left inguinal herniorrhaphy.  
Accordingly, the evidence received since the March 1948 
rating decision does not raise a reasonable possibility of 
substantiating the veteran's claim.

Since the additional evidence received since the March 1948 
rating decision is not material and does not raise a 
reasonable possibility of substantiating the veteran's claim, 
it does not constitute new and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a left inguinal herniorrhaphy.  As new and 
material evidence to reopen the finally disallowed claim has 
not been submitted, the benefit of the doubt doctrine is not 
for application.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a left inguinal herniorrhaphy is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


